 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     MARISA HUDSON,                                  )   Civil No. 2:18-cv-02812-AC
14
                                                     )
15          Plaintiff,                               )   STIPULATION AND PROPOSED ORDER
                                                     )   FOR A FIRST EXTENSION OF TIME
16                  v.                               )   FOR DEFENDANT TO FILE HER MSJ
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days
24   to file his motion for summary judgment. Defendant respectfully requests this extension of
25   time because of an extremely heavy workload, including ten other district court due within the
26   next month, as well preplanned leave upcoming in August as part of a family vacation.
27
28   Stip. to Extend Def.’s MSJ


                                                     1
 1          The new due date for Defendant’s MSJ will be Monday, September 16, 2019.
 2
 3
                                              Respectfully submitted,
 4
 5   Date: August 15, 2019             By:    /s/ Jesse S. Kaplan*
                                              JESSE S. KAPLAN
 6                                            * By email authorization on August 15, 2019
                                              Attorney for Plaintiff
 7
 8
     Date: August 15, 2019                    McGREGOR W. SCOTT
 9                                            United States Attorney
10
                                       By:    /s/ Michael K. Marriott
11                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
12                                            Attorneys for Defendant
13
14   Of Counsel
     Jeffrey Chen
15   Assistant Regional Counsel
16   Social Security Administration

17
18
19
20
21
22                                            ORDER

23
     APPROVED AND SO ORDERED:
24
25   DATED: August 19, 2019

26
27
28   Stip. to Extend Def.’s MSJ

                                                 2
